Title: To James Madison from George Tod, 25 August 1805 (Abstract)
From: Tod, George
To: Madison, James


          § From George Tod. 25 August 1805, Youngstown, Ohio. “Herewith is sent a letter from the judges of the supreme Court in this state. Should the President see fit to confer on me the appointment of judge in the Michigan Territory it will be thankfully recieved. Living as I do, remote from the active and informed parts of the Union, it is impossible for me to obtain other letters of recommendation, unless from people whose Characters are unknown to the President.”
        